Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 08/16/2021.

Response to Arguments
Applicant’s arguments, see Remarks pp. 5-8, filed 08/16/2021, with respect to rejection(s) under section 103 have been fully considered and are persuasive. The rejection(s) under section 103 of claims 8 and 10 has been withdrawn. 

Allowable Subject Matter
Claims 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: a relay device establishing a connection between a server and a communication terminal; and a DNS server, wherein, the DNS server transmits the IP address of the server to both of the relay device and the communication terminal, when accepting an a DNS inquiry of the IP address of the server from the communication terminal, the relay device requests establishment of a connection between the server assigned the IP address and the relay device to the server, when accepting the IP address of the server from the DNS server, and the communication terminal requests establishment of a connection between the server assigned the IP address and the communication terminal to the relay device, when accepting the IP address of the server from the DNS server.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        

/DAVID R LAZARO/Primary Examiner, Art Unit 2455